In a claim to recover damages for defamation and libel, the claimant appeals from an order of the Court of Claims (Waldon, J.), dated August 14, 2003, which granted the defendant’s motion for summary judgment dismissing the claim.
Ordered that the order is affirmed, with costs.
The alleged libelous statements contained in a decision of the New York City Civil Court were written by the Judge in the exercise of her judicial functions. These statements are absolutely privileged, even if such statements are alleged to be false, irrelevant, or malicious (see Misek-Falkoff v Donovan, 250 AD2d 579 [1998]; Colin v County of Suffolk, 181 AD2d 653 [1992]; Sassower v Finnerty, 96 AD2d 585, 586 [1983]; Salomon v Mahoney, 271 App Div 478 [1946], affd no op 297 NY 643 [1947]). Furthermore, the defendant may not be held liable for the actions of a state-employed judge where, as here, those actions are cloaked with judicial immunity (see Swain v State of New York, 294 AD2d 956 [2002]; Weiner v State of New York, 273 AD2d 95, 97 [2000]; Welch v State of New York, 203 AD2d 80, 81 [1994]; Harley v State of New York, 186 AD2d 324 [1992]; Word v City of Mount Vernon, 65 AD2d 622 [1978]). Thus, the defendant’s motion for summary judgment dismissing the claim was properly granted.
The claimant’s remaining contentions are without merit. Florio, J.P., Goldstein, Adams, Rivera and Spolzino, JJ., concur.